Exhibit 10.6(a)
SENSIENT TECHNOLOGIES FROZEN SUPPLEMENTAL BENEFIT PLAN
(Amended and Restated as of December 31, 2004)

 



--------------------------------------------------------------------------------



 



SENSIENT TECHNOLOGIES FROZEN SUPPLEMENTAL BENEFIT PLAN
     Section 1. Purpose.
          The Sensient Technologies Corporation Supplemental Benefit Plan, (the
“Original Plan”) was initially established to reimburse certain employees for
various reductions in qualified plan benefits in the Sensient Technologies
Retirement Employee Stock Ownership Plan, the Sensient Technologies Transition
Retirement Plan, the Sensient Technologies Corporation Saving Plan, and the
Retirement Plan, which reductions are caused by (i) restrictions in
Section 401(a)(17), 410, or 415 of the Internal Revenue Code, (ii) the maximum
limitation on employer and employee contributions under Sections 401(k), 401(m),
and 402(g), of the Internal Revenue Code and (iii) the deferral of a portion of
their cash compensation pursuant to nonqualified deferred compensation
arrangements.
          Following the enactment of Section 409A of the Internal Revenue Code
of 1986, as amended (the “Code”): (1) the Original Plan was frozen, as amended
and restated herein, to maintain grandfathered benefits as of December 31, 2004
to the extent permitted under Section 409A of the Code (the “Plan”); and (2) a
new, ongoing supplemental benefit plan subject to Section 409A of the Code was
adopted with respect to benefits vesting and accruing on and after January 1,
2005.
          This Plan is intended to be operated in accordance with the provisions
of the Original Plan as in effect as of December 31, 2004. All benefits under
the Original Plan that were vested and accrued as of December 31, 2004, together
with all subsequent earnings thereon, are governed under this Plan. No new
participants are allowed after December 31, 2004 and no supplements may be
allocated after that date.
     Section 2. Definitions.
          (a) “Administrator” means the Vice President of Administration of the
Company.
          (b) “Benefits Administrative Committee” means the Benefits
Administrative Committee of the Company appointed by the Chief Executive Officer
of the Company.
          (c) “Board” means the Board of Directors of the Company.
          (d) “Company” means Sensient Technologies Corporation (formerly known
as Universal Foods Corporation), a Wisconsin corporation.
          (e) “Employer” means the Company and any subsidiary or affiliate of
the Company.
          (f) “Executive” means an employee of an Employer whose benefits under
the Plan are vested and accrued as of the Freeze Date and who is specifically
listed on the attached Appendix A. No employees may be eligible for or may begin
participation in the Plan following the Freeze Date.

- 2 -



--------------------------------------------------------------------------------



 



          (g) “Freeze Date” means December 31, 2004.
          (h) “Plan Account” means the bookkeeping account maintained by the
Administrator and credited to each Executive, of the amount vested and accrued
as of the Freeze Date, as set forth on the attached Appendix A, as further
adjusted by earnings after such date.
          (i) “Rabbi Trust” means the trust established pursuant to the Trust
Agreement dated January 18, 1988 between the Company and Marshall & Ilsley Trust
Company which applies to various nonqualified deferred compensation programs for
employees of the Company.
          (j) “STC Stock” means common stock of the Company and/or noncallable
preferred stock of the Company which is convertible into common stock of the
Company.
     Section 3. Valuation Adjustments to Plan Account.
          (a) The Administrator shall maintain a bookkeeping record of the Plan
Account for each Executive. The amount in each Account shall be adjusted from
time to time by the adjustments for valuation specified below.
          (b) The portions of a Plan Account attributable to the ESOP Supplement
shall reflect the actual investment performance of the Executive’s account under
the ESOP. In the event the Executive has no such account, the ESOP Supplement
shall reflect the actual investment performance of the STC Stock account under
the ESOP. The portions of the Plan Account attributable to the Transition Plan
Supplement and, after September 30, 1989 the Retirement Plan Supplement shall
reflect the actual investment performance of the STC Stock Account under the
ESOP.
          (c) The portion of a Plan Account attributable to the Savings Plan
Matching Supplement shall reflect the actual investment performance of the
Executive’s Company matching contribution account under the Savings Plan.
          (d) With respect to the Rabbi Trust pursuant to Section 5 below, the
actual earnings of the assets in the Rabbi Trust shall be irrelevant with
respect to the value of an Executive’s Plan Account except as described in
(b) above. The adjustments to a portion of a Plan Account attributable to a
particular supplement, as required above shall be made on the same dates that
the valuations are conducted for the plan to which the particular supplement
relates or more frequently as determined by the Administrator.
     Section 4. Benefit Payments.
          (a) Distribution of the Plan Account of an Executive shall be made in
a lump sum cash payment within sixty (60) days after the end of the calendar
quarter in which occurs the Executive’s separation from service with the
Employers.
          (b) In the event the Executive dies prior to receipt of the
Executive’s Plan Account and while employed with the Employers, the amount of
such Plan Account shall be paid to the beneficiary designated by the Executive
in a lump sum cash payment within sixty (60)

- 3 -



--------------------------------------------------------------------------------



 



days after the end of the calendar quarter in which the Executive’s death occurs
or in which any needed resolution as to beneficiary status is finalized. A
beneficiary may be designated by the Executive by a written statement to such
effect filed with the Administrator. In the event no beneficiary is validly
designated or the designated beneficiary predeceased the Executive, the
Executive’s estate shall be the beneficiary hereunder.
          (c) In the event the Rabbi Trust invests in STC Stock as an asset
attributable to the Plan, an Executive or beneficiary eligible for a cash lump
sum payment may elect to receive such distribution in STC Stock in lieu of cash,
but not in excess of the portion of the STC Stock owned by the Rabbi Trust
attributable to the Executive’s Plan Account.
     Section 5. Rabbi Trust.
          (a) The Plan Account is utilized solely for recordkeeping purposes to
measure and determine of the amount to be paid to an Executive hereunder.
Neither the Plan Accounts nor any other reserve established on the Company’s
books to reflect the liabilities under this Plan shall constitute or be treated
as a trust fund of any kind.
          (b) Notwithstanding (a) above, the Company shall periodically fund the
Rabbi Trust in order to maintain sufficient assets therein to equal the value
from time to time of the Plan Accounts.
          (c) In the event the Rabbi Trust invests in STC Stock as an asset
attributable to the Plan, prior to an occasion for the exercise of STC Stock
voting rights, the Administrator shall provide or cause to be provided to each
Executive notification of such occasion together with any other information
being provided by the Company to its shareholders with respect to such occasion.
Each Executive is entitled to direct the manner in which the portion of the STC
Stock owned by the Rabbi Trust attributable to his Plan Account is to be voted
on such occasion. Any fractional share of STC Stock attributable to an
Executive’s Plan Account or any STC Stock for which no voting direction is
received shall not be voted.
          (d) In the event of any tender offer for shares of STC Stock held in
the Rabbi Trust attributable to the Plan, the Administrator shall provide each
Executive with notification of such tender offer together with any other
information being provided to Company shareholders in connection with the tender
offer. Each Executive is entitled to direct whether or not and, if so, to what
extent the portion of the STC Stock held by the Rabbi Trust attributable to his
Plan Account is to be tendered in response to such tender offer. With respect to
any STC Stock for which no direction is received, no action shall be taken.
     Section 6. Inter-Employer Reimbursements.
          Although any benefit payments or contributions to the Rabbi Trust
hereunder shall be made by the Company, it shall be determined by the
Administrator whether any portion thereof is allocable to any other Employer on
account of its employment of the applicable Executive. In any such case, the
Company shall be reimbursed by such other Employer in the amount and manner
determined by the Administrator pursuant to uniformly applicable procedures.

- 4 -



--------------------------------------------------------------------------------



 



     Section 7. Non-Alienation of Benefits.
          Neither an Executive nor his designated beneficiaries shall have the
power to transfer, assign, anticipate or otherwise encumber in advance any of
the payments provided in this Plan; nor shall any of said payments, nor any
assets or funds of the Company or any Employer be subject to seizure for the
payment of any of the Executive’s or his beneficiaries’ judgments, alimony or
separate maintenance or be reached or transferred by operation of law in the
event of the bankruptcy or insolvency of the Executive or any beneficiary.
Notwithstanding the preceding sentence, pursuant to rules comparable to those
applicable to qualified domestic relations orders (“QDROs”), as determined by
the Administrator, the Administrator may direct a distribution, prior to any
distribution date otherwise described in the Plan, to an alternate payee (as
defined under the rules applicable to QDROs).
     Section 8. Tax Matters:
          (a) All distributions, payments and benefits under this Plan shall be
subject to all income and employment tax withholdings as required under
applicable federal, state or local tax laws and regulations.
          (b) It is the Company’s intention that all distributions, payments and
benefits under this Plan will be grandfathered under Section 409A of the Code as
of the Freeze Date, and the Plan shall be interpreted, operated and administered
accordingly. To the extent that any provision of the Plan, or the exercise of
any discretion under this Plan by the Company, the Board or the Administrator,
would constitute a “material modification” of the Plan within the meaning of
Section 409A of the Code, such provision or exercise of discretion will be
deemed null and void to the extent necessary to maintain the Plan’s
grandfathered status under Section 409A of the Code.
     Section 9. Administration.
          The Administrator shall have all such powers that may be necessary to
carry out the provisions of the Plan, including without limitation, the power to
delegate administrative matters to other persons, to construe and interpret the
Plan, to adopt and revise rules, regulations and forms relating to and
consistent with the Plan’s terms, and to make any other determination which it
deems necessary or advisable for the implementation and administration of the
Plan. All decisions and determinations by the Administrator shall be final,
binding and conclusive as to all parties, including without limitation any
Executive and all other employees and persons.
     Section 10. Claims Procedures:
          (a) Any claimant believing him/herself to be entitled to benefits
under this Plan may file a written claim for benefits with the Administrator
setting forth the benefits to which he/she feels entitled and the reasons
therefor. Within 90 days after receipt of a claim for benefits, the
Administrator shall determine the claimant’s right, if any, to the benefits
claimed, shall give the claimant written notice of its decision unless the
Administrator determines that special circumstances require an extension of time
to process the claim. If such an extension is required, the claimant will
receive a written notice from the Administrator indicating the reason for the
delay and the date the claimant may expect a final decision, which shall be no
more than

- 5 -



--------------------------------------------------------------------------------



 



180 days from the date the claim was filed. If the claim is denied in whole or
in part, the written notice shall set forth in a manner calculated to be
understood by the claimant (i) the specific reason or reasons for the denial;
(ii) specific reference to pertinent Plan provisions on which the denial is
based; (iii) a description of any additional material or information necessary
for the claimant to perfect the claim and an explanation of why such material or
information is necessary; and (iv) an explanation of the Plan’s appeal procedure
and a statement of the claimant’s right to bring an action under the Employee
Retirement Income Security Act of 1974, as it may be amended, and regulations
thereunder (“ERISA”) Section 502(a) following an adverse determination on
appeal.
          (b) Any claimant whose claim for benefits has been denied by the
Administrator may appeal to the Benefits Administrative Committee (or its
delegate) for a review of the denial by making a written request therefore
within 60 days of receipt of a notification of denial. Any such request may
include any written comments, documents, records and other information relating
to the claim and may include a request for “relevant” documents to be provided
free of charge. The claimant may, if he or she chooses, request a representative
to make such written submissions on his or her behalf.
(A) Within 60 days after receipt of a request for an appeal, the Benefits
Administrative Committee (or its delegate) shall notify the claimant in writing
of its final decision. If the Benefits Administrative Committee (or its
delegate) determines that special circumstances require additional time for
processing, the Benefits Administrative Committee (or its delegate) may extend
such 60 day period, but not by more than an additional 60 days, and shall notify
the claimant in writing of such extension. If the period of time is extended due
to a claimant’s failure to submit information necessary to decide a claim, the
period for making the benefit determination on appeal shall be tolled from the
date on which the notification of the extension is sent to the claimant until
the date on which the claimant responds to the request for additional
information.
(B) In the case of an adverse benefit determination on appeal, the Benefits
Administrative Committee (or its delegate) will provide written notification to
the claimant, set forth in a manner calculated to be understood by the claimant,
of: (A) the specific reason or reasons for the adverse determination on appeal;
(B) the specific Plan provisions on which the denial of the appeal is based;
(C) a statement that the claimant is entitled to receive, upon request and free
of charge, reasonable access to, and copies of all documents, records, and other
information “relevant” to the claimant’s claim for benefits; and (D) a statement
of the claimant’s right to bring a civil action under ERISA Section 502(a).
          (c) In the event the claimant is the Administrator, the Benefits
Administrative Committee (or its delegate) shall conduct both the review of the
initial claim for benefits under Section 9(a), as well as the appeal under
Section 9(b).
          (d) For purposes of this Section, a document, record or other
information shall be considered “relevant” to a claimant’s claim if such
document, record or other information: (i) was relied upon in making the benefit
determination; (ii) was submitted, considered, or generated

- 6 -



--------------------------------------------------------------------------------



 



in the course of making the benefit determination, without regard to whether
such document, record, or other information was relied upon in making the
benefit determination; or (iii) demonstrates compliance with the administrative
processes and safeguards required in making the benefit determination.
     Section 11. Limitation of Rights Against the Employers.
          Participation in this Plan, or any modifications thereof, or the
payments of any benefits hereunder, shall not be construed as giving to any
Executive any right to be retained in the service of the Employers, limiting in
any way the right of the Employers to terminate such Executive’s employment at
any time, evidencing any agreement or understanding express or implied, that the
Employers will employ such Executive in any particular position or at any
particular rate of compensation and/or guaranteeing such Executive any right to
receive any other form or amount of remuneration from the Employers.
     Section 12. Construction.
          The Plan shall be construed, administered and governed in all respects
under and by the laws of the State of Wisconsin, except to the extent preempted
by ERISA. Wherever any words are used herein in the masculine, they shall be
construed as though they were used in the feminine for all cases where they
would so apply; and wherever any words are used herein in the singular or the
plural, they shall be construed as though they were used in the plural or the
singular, as the case may be, in all cases where they would so apply. The words
“hereof”, “herein”, “hereunder” and other similar compounds of the word “here”
shall mean and refer to this entire document and not to any particular
paragraph.
     Section 13. Amendment or Termination of the Plan.
          The Board shall have the right to amend, modify, terminate or
discontinue the Plan at any time and such action shall be final, binding and
conclusive as to all parties, including any Executive, any beneficiary thereof
and all other Employers’ employees and persons; provided, however, that no such
action shall constitute a material modification, as defined in Section 409A of
the Code.
     Section 14. Relationship to Employment Agreements.
          Except as otherwise expressly provided herein, this Plan does not
affect the rights of any Executive under any employment or other compensation
agreement with an Employer covering such Executive.
     Section 15. Successors and Assigns.
          The terms and conditions of the Plan shall be binding upon the
successors and assigns of the Employer, including without limitation any entity
into which an Employer may be merged or with which an Employer may be
consolidated.

- 7 -



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the Company has caused this instrument to be executed
this 22nd day of October, 2008.

            SENSIENT TECHNOLOGIES CORPORATION
      By /s/ Douglas S. Pepper       Douglas S. Pepper      Vice
President-Administration     

         
 
       
ATTEST:
       
By:
  /s/ John L. Hammond    
 
       

- 8 -



--------------------------------------------------------------------------------



 



Sensient Technologies Frozen Supplemental Benefit Plan
APPENDIX A
List of Executives and Plan Account as of the Freeze Date

          Executive   Plan Account as of Freeze Date
 
  $ 1,163,667.11  
 
  $ 306,753.34  
 
  $ 82,841.08  
 
  $ 11,221.34  
 
  $ 5,052.79  

